Citation Nr: 1327565	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  06-29 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected bronchial asthma.


REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In November 2009, the Board remanded the claim for additional development.

In February 2012, the Board denied claims for entitlement to service connection for obstructive sleep apnea and hypertension, and remanded the claim for entitlement to a total disability rating based on individual unemployability (TDIU). 

The Veteran appealed the Board's February 2012 denial of service connection for hypertension to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 order granting a Joint Motion, the Court partially vacated the Board's decision to the extent it had denied the hypertension claim and remanded this claim to the Board for further development and readjudication in compliance with directives specified in the Joint Motion.  Before the Court, the Veteran did not appeal the denial of service connection for obstructive sleep apnea and the appeal as to that issue was deemed abandoned.  Moreover, the Court did not address the remanded claim since it did not have jurisdiction over the issue that the Board had already remanded for further development.  See 38 U.S.C.A. §§ 7252(a), 7266(a); Breeden v. Principi, 17 Vet. App. 475, 478-79 (2004).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.





REMAND

The basis for the Joint Motion was that the Board had failed to fully discuss all of the Veteran's theories of entitlement with respect to the claim for service connection for hypertension.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).   

Specifically, the Veteran alleges that service connection is warranted for hypertension as secondary to his service-connected bronchial asthma, to include prescribed medications used to treat the asthma.  In particular, the Veteran asserts that he has used prednisone for many years to treat his asthma and as a result, he developed hypertension.    

The Veteran was afforded a VA hypertension examination in September 2005, but the examiner did not provide an opinion as to the question of aggravation of hypertension by the service-connected bronchial asthma.
 
Accordingly, in its November 2009 remand, the Board sought a VA medical opinion as to whether the Veteran's hypertension was aggravated by his service-connected bronchial asthma.  However, as noted in the July 2012 Joint Motion, the VA examiner, in a March 2010 addendum, did not address whether any medication prescribed for the treatment of the Veteran's service-connected bronchial asthma was related to his hypertension.

Therefore, in light of the above, the Board finds that further VA opinion is warranted in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folders should be returned to the VA examiner who conducted the September 2005 VA hypertension examination and who provided the March 2010 addendum.  If the examiner is not available, the claims folders and copy of this remand should be provided to a physician with the necessary expertise to render a medical opinion in this case.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's hypertension was either caused or aggravated by any medication used to treat his service-connected bronchial asthma.  If aggravation is found, the examiner is requested to quantify the amount of aggravation, if possible.  A complete rationale for any opinion offered must be provided. 

2.  The RO should then re-adjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC), and the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


